[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
Plaintiff, by a two count complaint, seeks damages resulting from injuries resulting from a collision between plaintiff's bicycle and defendant's automobile. Count one of the complaint sounds in ordinary negligence. Count two then incorporates the first four paragraphs of count one and thereafter alleges a legal conclusion of deliberate and reckless operation without pleading facts sufficient to support same.
The provisions of § 14-295 Connecticut General Statutes allow for double or treble damages where operation in violation of § 14-218a
rises to the point of recklessness. Simple allegation, however, is insufficient. Practice Book § 152(1); Weiss v.Weiderlight, 208 Conn. 525 (1988), quoting Stavnezer v. Sage-Allen,146 Conn. 460 (1959).
If the pleader fails to allege a recognizable cause by sufficient facts in support thereof, a motion to strike is properly granted. Mora v. Aetna Life  Casualty Ins. Co., 13 Conn. App. 208,211, 535 A.2d 390 (1988). Defendant's motion to strike count two is granted.
Comerford, J.